Exhibit 10.10
AMENDMENT NO. 4 TO THE
ENSCO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2004)
     THIS AMENDMENT No. 4, executed this 22nd day of December and effective as
of the time and/or dates specifically provided herein, by Ensco International
Incorporated, having its principal office in Dallas, Texas (hereinafter referred
to as the “Company”).
WITNESSETH:
     WHEREAS, effective April 1, 1995, Energy Service Company, Inc. adopted the
Energy Service Company, Inc. Select Executive Retirement Plan (the “Original
SERP”);
     WHEREAS, the name of the Company was changed to ENSCO International
Incorporated;
     WHEREAS, the Company amended and restated the Original SERP, effective
January 1, 1997, to (i) provide a discretionary profit sharing contribution,
(ii) rename the Original SERP the “ENSCO Supplemental Executive Retirement
Plan,” and (iii) coordinate the operation of the Original SERP with the ENSCO
Savings Plan;
     WHEREAS, the Pension and Welfare Benefits Administration of the Department
of Labor issued final regulations establishing new standards for processing
benefit claims of participants and beneficiaries under Section 8.2 of the
Original SERP which were subsequently clarified by further guidance from the
Pension and Welfare Benefits Administration (collectively the “Final Claims
Procedure Regulations”);
     WHEREAS, the Company adopted Amendment No. 1 to the amended and restated
Original SERP, effective as of January 1, 2002, to revise Section 8.2 of the
Original SERP to provide that the administrator of the Original SERP shall
process benefit claims of participants and beneficiaries pursuant to the claims
procedure specified in the summary plan description for the Original SERP which
shall comply with the Final Claims Procedure Regulations, as may be amended from
time to time;
     WHEREAS, the Company amended and restated the Original SERP, effective as
of January 1, 2004;
     WHEREAS, the American Jobs Creation Act of 2004 (the “AJCA”) enacted new
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
which imposes new rules regarding the timing of elections and distributions
under nonqualified deferred compensation plans effective for years beginning
after December 31, 2004;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Company determined to comply with the AJCA and new section
409A of the Code by freezing the Original SERP and adopting the ENSCO 2005
Supplemental Executive Retirement Plan (the “2005 SERP”), effective January 1,
2005;
     WHEREAS, the Board of Directors of the Company (the “Board”), upon
recommendation of its Nominating, Governance and Compensation Committee (the
“Committee”), approved Amendment No. 1 to the Original SERP, as amended and
restated effective as of January 1, 2004, during a regular meeting held on
March 10, 2008;
     WHEREAS, the Board, upon recommendation of the Committee during its meeting
held on November 3-4, 2008, approved Amendment No. 2 to the amended and restated
Original SERP during a regular meeting held on November 4, 2008;
     WHEREAS, the Company adopted Amendment No. 2 to the amended and restated
Original SERP in order to facilitate compliance (to the limited extent necessary
as provided by Amendment No. 2) with the final Treasury regulations under
section 409A of the Code;
     WHEREAS, the Board, upon recommendation of the Committee during its regular
meeting held on August 4, 2009, approved Amendment No. 3 to the amended and
restated Original SERP during a regular meeting held on August 4, 2009;
     WHEREAS, the Board and the stockholders of the Company have approved the
adoption of the Agreement and Plan of Merger and Reorganization (the “Merger
Agreement”), by and between the Company and ENSCO Newcastle LLC, a newly formed
Delaware limited liability company (“Ensco Mergeco”) and a wholly-owned
subsidiary of ENSCO Global Limited, a newly formed Cayman Islands exempted
company (“Ensco Cayman”) and a wholly-owned subsidiary of the Company, pursuant
to which Ensco Mergeco will merge (the “Merger”) with and into the Company, with
the Company surviving the Merger as a wholly-owned subsidiary of Ensco Cayman
(the “Reorganization”);
     WHEREAS, Ensco Cayman will become, in connection with the Merger, a
wholly-owned subsidiary of ENSCO International Limited, a newly formed private
limited company incorporated under English law which, prior to the effective
time of the Merger, will re-register as a public limited company named “Ensco
International plc” (“Ensco UK”);
     WHEREAS, pursuant to the Merger Agreement, each issued and outstanding
share of the common stock of the Company will be converted into the right to
receive one American depositary share, which represents one Class A ordinary
share of Ensco UK and is evidenced by an American depositary receipt;
     WHEREAS, the Board by its unanimous written consent has approved this
Amendment No. 4 to the amended and restated Original SERP to be effective (i) on
the date of execution of this Amendment No. 4 by the Company with respect to the
amendment to Section 10.2 of the amended and restated Original SERP, and (ii) as
of

2



--------------------------------------------------------------------------------



 



December 23, 2009 (or, if different, the effective date of the Merger) with
respect to the amendment to Section 7.2 of the amended and restated Original
SERP; and
     WHEREAS, the Company now desires to adopt this Amendment No. 4 to the
amended and restated Original SERP in order to (i) affirmatively provide that
(A) the Company does not intend for, and shall not consider, the Reorganization
to constitute a “Change-in-Control” of the Company under Section 10.2 of the
amended and restated Original SERP, and (B) the amended and restated Original
SERP shall continue notwithstanding the Reorganization as if the Reorganization
does not constitute a Change-in-Control of the Company, (ii) specifically
provide that (A) each share of common stock of the Company held by the Company
stock fund on the effective date of the Merger will be converted into one Ensco
ADS pursuant to the Merger Agreement, and (B) the references to “Company stock
fund” in Section 7.2 of the amended and restated Original SERP shall thereafter
be read and considered to be references to the “Ensco ADS fund,” and (iii) make
such other conforming changes to the amended and restated Original SERP as
determined necessary;
     NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 4 to the
amended and restated Original SERP:
1. The final two sentences of the second paragraph of Section 10.2 of the
Original SERP are hereby amended to read as follows following the effective date
of the Merger:
     For purposes of the Plan, a Change-in-Control of the Company shall be
deemed to occur if (1) any person or group within the meaning of the Securities
Exchange Act of 1934, as amended, acquired beneficially (together with voting
securities of Ensco UK beneficially held by such person or group) more than 50%
of the outstanding voting securities of Ensco UK (whether directly, indirectly,
beneficially or of record) pursuant to any transaction or combination of
transactions, or (2) the individuals who, on January 1, 2004, constituted the
Board (the “Incumbent Board”) cease, for any reason, to constitute at least a
majority thereof. For purposes of this provision, a person becoming a member of
the Board subsequent to January 1, 2004 whose election or nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the members of the Board comprising the Incumbent Board shall for
this purpose be considered as though he or she was a member of the Incumbent
Board.
     2. A new third paragraph is hereby added to Section 10.2 of the amended and
restated Original SERP, effective on the date of execution of this Amendment
No. 4 by the Company, to read as follows:
     Notwithstanding the foregoing and pursuant to the power and authority
vested in the Board under the Plan, the Board hereby determines that a
“Change-in-Control” of the Company shall not be deemed to have occurred for
purposes of the Plan by virtue of the consummation of any transaction or series
of related transactions immediately following which the beneficial holders of
the voting stock of the Company immediately before such transaction or series of
transactions continue to have a majority of the

3



--------------------------------------------------------------------------------



 



direct or indirect ownership in one or more entities which, singly or together,
immediately following such transaction or series of transactions, either (i) own
all or substantially all of the assets of the Company as constituted immediately
prior to such transaction or series of transactions, or (ii) are the ultimate
parent with direct or indirect ownership of all of the voting shares of the
Company after such transaction or series of transactions. The stockholders of
the Company approved and adopted at the Special Meeting of Stockholders on
December 22, 2009 the Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”), by and between the Company and ENSCO Newcastle LLC, a newly
formed Delaware limited liability company (“Ensco Mergeco”) and a wholly-owned
subsidiary of ENSCO Global Limited, a newly formed Cayman Islands exempted
company (“Ensco Cayman”) and a wholly-owned subsidiary of the Company, pursuant
to which Ensco Mergeco merged (the “Merger”) with and into the Company, with the
Company surviving the Merger as a wholly-owned subsidiary of Ensco Cayman (the
“Reorganization”). Specifically, (i) the Reorganization shall not constitute a
Change-in-Control of the Company, and (ii) the Plan, as amended, shall continue
notwithstanding the Reorganization as if the Reorganization does not constitute
a Change-in-Control of the Company. Following the effective date of the Merger,
the references to “stock of the Company” and “shares of the Company” in the
third paragraph of this Section 10.2 shall be changed to “securities of Ensco
UK.”
     3. A new sixth paragraph is hereby added to Section 7.2 of the amended and
restated Original SERP to read as follows:
     Ensco Cayman (as defined in Section 10.2) became, in connection with the
Merger (as defined in Section 10.2), a wholly-owned subsidiary of ENSCO
International Limited, a newly formed private limited company incorporated under
English law which, prior to the effective time of the Merger, re-registered as a
public limited company named “Ensco International plc” (“Ensco UK”). Pursuant to
the Merger Agreement, each issued and outstanding share of Company common stock,
including each share of Company common stock held by the Company stock fund, on
the effective date of the Merger will be converted into one Ensco ADS and,
thereafter, the references to “Company stock fund” in this Section 7.2 shall be
read and considered to be references to the “Ensco ADS fund.” For this purpose,
“Ensco ADS” means an American depository share, evidenced by an American
depository receipt which represents a Class A ordinary share in Ensco UK.
     IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Amendment No. 4 to the amendment and restatement of
the Original SERP to be executed on the date first above written.

            ENSCO INTERNATIONAL INCORPORATED
      /s/ Cary A. Moomjian, Jr.       By:  Cary A. Moomjian, Jr.      Its:  Vice
President     

4